DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of September 15, 2022.  The rejections are stated below.  Claims 1, 3-6, 8-21 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's arguments filed 9/15/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Turing to Applicant’s specification, paragraph 0013, “the method includes receiving data, identifying a risk, presenting an offer to insure and modifying risk data based on the received data. Using a computer for insurance and mitigating risk does not improve the technology but improves business which by definition renders the claim non-statutory.  Insurance and mitigating risk is not limited to technology and does not solve a technical problem.  Similarly, the present claims are directed towards insurance and mitigating risk.  The fact that the receiving, identifying, determining, selecting, assessing, and transmitting (analysis is done by computer, data used to determine insurance) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of insurance and mitigating risk and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The additional elements of a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry recited in claim 10, processing circuitry, and memory recited in claim 11 does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of profiling an enterprise (0002) such as by creating and analyzing historical transaction records for the enterprise and using the records which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim limitations which constitute the idea are analyzing a plurality of documents, creating a template, identifying at least one commonality among the created template, and creating, based on the identified commonalities, a historical record. The fact that the records are electronic (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of creating and analyzing historical transaction records is to provide a recommendation that may indicate “at least one recommended action for reducing transaction costs” (0023) itself and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 1, 3-6, 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance and mitigating risk without significantly more. 
4.	Claim 1 is directed to the abstract idea of insurance and mitigating risk which is grouped under “organizing human activity… fundamental economic practice” [insurance and mitigating risk ] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “a method to protect a …, the method comprising: receiving … data from at least …, the...coupled to the ….; identifying, based on the... data, an event associated with the…, wherein identifying the event includes: detecting, using …, … on the …,  selecting a threshold determined based on data from at least the … or a plurality of …, having a common characteristic with the … and determining that the received … data exceeds the threshold and that malware is detected; assessing, by the server, a status of the …based on a diagnostic run on the …; in response to identifying the event, transmitting, by the … an … to the … regarding the event; wherein the … is generated based at least in part on the status of …; and modifying the threshold by the … based on the received …, … wherein the threshold is modified based at least in part on data associated with detecting the … including location data received from the …, and wherein the received … includes historical data from the computing device and historical data from the plurality of …; and identifying, based on the modified threshold, future events that may damage the …”.
5.	Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as computing device, server, sensor data, location detector, virus protection software, malware, electronic message merely uses a computer as a tool to perform an abstract idea. The use of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
7.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computing device do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “receiving, identifying, determining, selecting, transmitting, and modifying” by the computer” does no more than generally link the abstract idea to a particular field of use and the use of computing device, server, sensor data, location detector, virus protection software, malware, electronic message does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of surveying users using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computing device, server, sensor data, location detector, virus protection software, malware, electronic message to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Similar arguments can be extended to other independent claims 10 and 15 and hence the claims 10 and 15 are rejected on similar grounds as claim 1.
Claim 3 recites “further comprising analyzing a repair history of the computing device” which further defines the abstract idea.
Claim 4 recites “wherein identifying the event further includes obtaining results of diagnostics including data from a diagnostics program operating on the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 5 recites “wherein the results of diagnostics further include an image or video from a camera of the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 6 recites “wherein the image or video includes at least a portion of a screen of the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 8 recites “wherein the selected threshold is associated with a force of impact, and the historical data from the plurality of computing devices includes data associated with screen damage” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 9 recites “wherein the computing device is a first computing device, and the electronic message is a first message, the method further comprising: transmitting, to a third computing device, a second message including the received sensor data, wherein the third computing device is configured to send a reply communication; wherein transmitting the first message is performed further in response to receiving the reply communication” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 11 recites “wherein the at least one sensor further includes at least one of an accelerometer or a gyroscope” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 12 recites “wherein the at least one sensor further includes a gyroscope, and the received sensor data further includes first data obtained from the gyroscope, the first data indicating an extent of rotation of the computing device during a period of free fall” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 13 recites “wherein the at least one sensor further includes an accelerometer, the received sensor data further includes first data obtained from the accelerometer, and the instructions further cause the server determine, based on the first data, that the computing device has experienced deceleration; and determine, based on the deceleration, that the computing device has been dropped” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 14 recites “further cause the server to: identify a force of impact experienced by the computing device; and identify, based on the identified force of impact, damage or potential damage to the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 16 recites “determining that the received sensor data exceeds the threshold includes determining that the computing device is within a predetermined distance of another computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 17 recites “wherein the at least one sensor further includes a moisture sensor, and determining that the received sensor data exceeds the threshold includes determining that a level of moisture measured by the moisture detector exceeds a predetermined amount” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 18 recites “wherein the at least one sensor further includes an altimeter, and determining that the received sensor data exceeds the threshold includes determining that an altitude measured by the altimeter exceeds a predetermined level” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 19 recites “the received sensor data includes first data from the location detector, and identifying the event further includes determining, based on the first data, that the computing device Is in a location associated with potential damage to the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 20 recites “wherein identifying the event further includes analyzing the received sensor data in conjunction with previously-received sensor data for the computing device” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component. 
Claim 21 recites “wherein the at least one sensor further includes at least one of a thermal detector, an accelerometer, a gyroscope, a moisture sensor, or an altimeter” is a generic limitation which is no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims 1 and 3-6 and 8-21 are directed to an abstract and claims 1 and 3-6 and 8-21 are not patent-eligible.

Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 3-6, and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  




Lack of Algorithm
11.	Claim 1 recites “detecting, using virus protection software, malware on the computing device”. However, the specification does not provide details on what the limitation, “detecting, using virus protection software, malware on the computing device”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) Claims 10 and 15 are rejected as the same basis as each of the claims recite similar language.  Dependent claims 3-6 and 8-21 stand rejected based on dependence to the independent claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692